Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-29
                      Lower Tribunal No. 19-562-A-K
                          ________________


                            David Espinosa,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the County Court for Monroe County, Mark Wilson,
Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and LOBREE, JJ.

     PER CURIAM.

     Affirmed.